Carpenter, J.
Although several reasons have been urged by the plaintiff for the reversal of the proceedings of the Orphans’ *680Court, I think it necessary to notice but one. The petition to the Orphans’ Court, after stating the different owners of the premises, of whom Mr. Jenkins was alleged to be one, then stated “ that some of the children and heirs at law of E. M. are minors under the age of twenty-one years.” That sonie of the owners of the premises, sought to be divided, should be minors, is necessary to give jurisdiction, to the Orphans’ Court; and which are minors as I apprehend, should be stated on the face of the petition. The Orphans’ Court, in order to assume jurisdiction, must necessarily adjudicate that the facts stated in the petition are true; but the petition ought to show which are minors, so that the fact of some being minors may be controverted if necessary. So are the precedents: Elm. F. 338, 340, 341; Griff. Treatise 242, Ed. 1813. For this reason the proceedings and decree of the Orphans’ Court must be set aside.
Proceedings set aside.
Horeblower, C. J. concurred. The other Justices did not hear the argument, and expressed no opinion.